 Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 1 of 29 PageID# 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


CRYSTAL FINANCIAL LLC,                                 )
Two International Place,                               )
Boston, MA 02210                                       )
                                                       )
       Plaintiff,                                      )
                                                       )
v.                                                     )   Civil Action No. ___________
                                                       )
ROBERT P. BERNARDI                                     )
1210 Suffield Drive                                    )
McLean, VA 22101                                       )
                                                       )
       and                                             )
                                                       )
NIHAT CARDAK                                           )
13306 Sturno Drive                                     )
Clifton, VA 20124                                      )
                                                       )
       Defendants.                                     )

                     VERIFIED COMPLAINT FOR MONEY DAMAGES

       Plaintiff, CRYSTAL FINANCIAL LLC (“Crystal” or “Plaintiff”), by its attorneys, files

suit against Defendants ROBERT P. BERNARDI (“Bernardi”) and NIHAT CARDAK

(“Cardak”) (collectively “Defendants”), and alleges:

                                   NATURE OF ACTION

       1.      This is an action in diversity to recover damages from Defendants who, as

principals of GigaMedia Access Corporation (“Giga”) and GigaMedia Holdings Corporation

(“Giga Holdings”), fraudulently induced Crystal into loaning $25,000,000 to Giga. When Giga

applied to Crystal for a loan, Defendants provided and/or caused others at Giga to provide

various financial statements and bank statements purporting to demonstrate that Giga had tens of

millions of dollars in its bank accounts and, for the twelve (12) month period ending June 30,
 Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 2 of 29 PageID# 2




2019, that Giga had sales in excess of $50 million. Since the closing of the loan, not only have

Giga and Giga Holdings failed to comply with various obligations under the loan agreements,

resulting in defaults thereunder, but Crystal has discovered that Giga, at the direction and under

the control of Defendants, blatantly and knowingly falsified the financial records and bank

statements it provided during the due diligence phase — documents upon which Crystal

reasonably relied when making the Loan to Giga. Moreover, Crystal has become aware that Giga

and the Defendants are involved with an ongoing bank fraud and wire fraud investigations being

conducted by the federal government. Having realized that Giga obtained a loan for which it

would not actually have qualified had it provided its true financial records and had Defendants

not fraudulently misrepresented the state of Giga’s financial condition, historical financial

performance, and results, Plaintiff seeks to recover the money it loaned through the entry of a

money judgment and other appropriate relief from and against Defendants.

                                        THE PARTIES

       2.      Plaintiff is a commercial finance company that originates, underwrites, and

manages secured debt. It is a limited liability company organized under the laws of the State of

Delaware, having its principal place of business at Two International Place, Boston,

Massachusetts 02110. Crystal’s sole member, Solar Capital Ltd., is a corporation organized

under the laws of the State of Maryland, having its principal place of business at 500 Park Ave,

New York, New York 10022.

       3.      Defendant Bernardi is an adult citizen of the Commonwealth of Virginia and the

former Chief Executive Officer, President, and Secretary of Giga.

       4.      Defendant Cardak is an adult citizen of the Commonwealth of Virginia and the

former Chief Financial Officer and Treasurer of Giga.

                                                2
 Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 3 of 29 PageID# 3




                                  JURISDICTION AND VENUE

        5.      This Court has subject matter jurisdiction over the state law claims asserted in this

complaint under 28 U.S.C. § 1332(a)(1) because Plaintiff and Defendants are citizens of different

states and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

        6.      This Court has personal jurisdiction over Defendants pursuant to the provisions of

Va. Code § 8.01-328.1.A.1 because Defendants have transacted, and regularly transact, business

in the Commonwealth of Virginia, and the causes of action asserted herein arise out of such

business. This Court also has personal jurisdiction over Defendants pursuant to Va. Code § 8.01-

328.1.A.3 because Defendants caused tortious injury to Plaintiff by acts or omissions in this

Commonwealth.

        7.      Venue is proper under 28 U.S.C. §§ 127(a) and 1391(b)(1) because Defendants

reside in this judicial district and because a substantial part of the events or omissions giving rise

to the claims occurred in this district.

        8.      The Alexandria Division is the proper division in which to file this Verified

Complaint because Defendants “reside” in Fairfax County, Virginia, and because a substantial

part of the events or omissions giving rise to Plaintiff’s claims occurred in Fairfax County.

                                      NATURE OF ACTION

        9.      On or about July 31, 2019, Crystal made a loan to Giga in the amount of

$25,000,000.00 (the “Loan”), secured by a security interest upon substantially all of Giga’s

property and assets (the “Secured Assets”), which Secured Assets included funds that the

Defendants fraudulently represented were contained in Giga accounts maintained at the Bank of

America. Giga Holdings guaranteed the full and complete performance of the Loan by Giga.




                                                  3
 Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 4 of 29 PageID# 4




       10.     Crystal agreed to make the Loan to Giga based upon financial records and other

information provided to Crystal by Defendants and/or by others employed by Giga and acting

under Defendants’ direction and control.

       11.     The financial information provided by Defendants was false, misleading, and

inaccurate.

       12.     At the times when the Defendants provided the financial information to Crystal,

they knew or should have known that the financial information was false, misleading, and

inaccurate, and they intended that Crystal would rely on the financial information in determining

whether to make the Loan.

       13.     Crystal would not have agreed to make the Loan to Giga had it known or had a

reason to know that the financial information provided by Defendants was false, misleading,

and/or inaccurate.

       14.     Since the closing of the Loan, Giga and Giga Holdings have breached several

terms of the agreements evidencing the Loan, and thus are in default thereof, and Crystal has

discovered information demonstrating that Giga, through the fraudulent acts of the Defendants,

falsified certain financial records it provided to Crystal as part of the due diligence process, and

upon which Crystal reasonably relied in agreeing to make the Loan.

                                             FACTS

       A.      The Loan Documents

       15.     The Loan is evidenced by a Term Loan Agreement dated July 31, 2019 (the

“Loan Agreement”) between Crystal, Giga, and Giga Holdings. A true and correct copy of the

Loan Agreement is attached as Exhibit A.




                                                 4
 Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 5 of 29 PageID# 5




       16.    On July 31, 2019, Giga sent Crystal a letter (the “Payment Direction Letter”)

authorizing Crystal to disperse the proceeds of the Loan, including the due diligence deposit, to

specified accounts and payees. The total amount Giga authorized Crystal to disperse was

$25,150,000, including $25,000,000 in proceeds of the loan and a $150,000 diligence deposit. A

true and accurate copy of the Payment Direction Letter is attached as Exhibit B.

       17.    Repayment of the Loan is unconditionally guaranteed by Giga Holdings pursuant

to a Guaranty and Security Agreement dated July 31, 2019 (the “Guaranty Agreement”) between

Crystal, Giga, and Giga Holdings. A true and accurate copy of the Guaranty Agreement is

attached as Exhibit C. Giga Holdings’ sole asset(s) are 100% of the stock of Giga, and thus the

Guaranty Agreement is worthless.

       18.    Crystal and Giga entered into a letter agreement dated July 31, 2019 (the “Fee

Letter”) whereby Giga agreed to pay a number of nonrefundable fees in consideration of the

agreements in the Loan Agreement. A true and accurate copy of the Fee Letter is attached as

Exhibit D.

       19.    As part of the loan application process, Giga provided Crystal with an Omnibus

Secretary’s Certificate (the “Secretary’s Certificate”) to confirm that Giga and Giga Holdings

exist in good standing and are duly authorized to enter into the Loan Agreement and the

Guaranty Agreement. A true and accurate copy of the Secretary’s Certificate is attached as

Exhibit E. The Loan Agreement, together with the Payment Direction Letter, the Guaranty

Agreement, the Fee Letter, and the Secretary’s Certificate, and any and all other documents

executed in connection with the Loan, are hereinafter referred to as the “Loan Documents.”

       20.    The Loan Documents comprise the primary agreements that define and describe

the relationship between Crystal, Giga, and Giga Holdings with respect to the Loan.

                                               5
 Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 6 of 29 PageID# 6




       21.     As of November 20, 2019, the outstanding principal and interest on the Loan is

$25,415,444.44, exclusive of an early termination fee of $750,000.00, excluding fees, with per

diem interest in the amount of $6,597.22 for each and every day from and after that date.

       B.      The Fraud

       22.     As part of the loan application and due diligence process, the Defendants each

provided and/or caused others at Giga to provide Crystal with certain bank records and financial

statements (the “Financial Documents”) purporting to evidence and support Defendants’ claims

regarding Giga’s assets and financial viability. The Defendants represented that the bank

statements were from national money-center banks. The Defendants also represented that the

financial statements were audited records. To that end, these financial statements were

accompanied by supposedly unqualified auditor opinions from highly reputable, national

auditing firms. An “unqualified auditor opinion” is an independent auditor’s judgment that a

company’s financial statements are fairly and appropriately presented, without any identified

exceptions, and are compliant with generally accepted accounting principles (“GAAP”).

Unqualified auditor opinions provide a high degree of assurance as to the veracity and accuracy

of a company’s financial records and are routinely relied upon by corporate lenders, such as

Crystal, when deciding whether to make a loan.

       23.     In this instance, in accordance with its normal business practices, Crystal

reasonably relied on the Financial Documents and the proffered auditor opinions provided by the

Defendants in evaluating Giga’s application for the Loan and in ultimately agreeing to make the

Loan. Crystal justifiably relied on the Financial Documents, and it would not have made the

Loan if it had known that the Financial Documents were false, inaccurate or altered.




                                                 6
 Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 7 of 29 PageID# 7




        24.     After Crystal made the Loan to Giga, Crystal received a grand jury subpoena from

the U.S. Department of Justice (the “DOJ”) seeking information about Crystal’s interactions with

Giga, including information concerning financial representations Giga made to Crystal during

the due diligence process (the “DOJ Subpoena”). The DOJ Subpoena cover letter indicates that

the DOJ Subpoena “has been issued in connection with an official criminal investigation of a

suspected felony being conducted by a federal grand jury.” Based upon statements in the DOJ

Subpoena, the DOJ appears to be investigating Giga and/or individuals associated with Giga,

including the Defendants, in connection with possible bank fraud and wire fraud.

        25.     Understandably alarmed by the criminal investigation, Crystal engaged StoneTurn

Group, LLP (“StoneTurn”), a forensic accounting firm, to perform a review of the financial

statements and bank records Giga provided to Crystal during the underwriting process. Simon

D.J. Platt, a Partner and Chairman of StoneTurn, communicated his findings to Crystal and

memorialized them in an Affidavit (“Platt Affidavit”). A true and correct copy of the Platt

Affidavit is attached hereto as Exhibit F. StoneTurn’s findings are startling.

        26.     The Platt Affidavit reveals that the bank records and financial statements provided

by Giga and the Defendants contain mathematical errors, typos, and abnormalities that “are

numerous and atypical” and that “are consistent with significant indicia of fraud.” (Platt Aff. ¶

24.) Mr. Platt concluded that in his professional opinion, the bank records and financial

statements “have very likely been altered and falsified and are consistent with indicia of fraud.”

(Platt Aff. ¶ 7.)

        27.     In particular, the Platt Affidavit indicates that there were twenty-seven

“formatting inconsistencies and mathematical errors on [the] bank statements.” (Platt Aff. ¶ 8.)

For instance, Mr. Platt determined that the March 31, 2019 account balance, which was furnished

                                                 7
 Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 8 of 29 PageID# 8




by Giga to Crystal, was “misstated by $510,555.78.” (Platt Aff. ¶ 9.) Mr. Platt also identified a

pair of instances where service fees were not included in the calculation of the month-ending

cash balance on certain Bank of America bank statements and that for both instances, there was a

comma instead of a decimal point in the service fee’s dollar amount. (Platt Aff. ¶ 10.) Such a

typo is highly unusual in bank records, which are the product of an automated process and not

prone to manual error. That same error where a comma was used instead of a decimal point

appeared in a separate JP Morgan Chase statement. (Platt Aff. ¶ 11.) Other anomalies in the bank

statements were also documented in the Platt Affidavit. (Platt Aff. ¶ 12.)

       28.     Similarly, Mr. Platt identified sixty-four mathematical errors and incorrect

disclosures and references in the supposedly audited financial statements. (Platt Aff. ¶ 8.) The

records contained “numerous mathematical, grammatical and formatting issues consistent with

indicia of fraud.” (Platt Aff. ¶ 13.) Such errors and inconsistencies involve numbers that do not

coincide with supporting details in the different financial statements; again include commas in

the place of decimals in numbers; and have run-on and incomplete sentences, improper

paragraph breaks, missing and extra spaces, inconsistent fonts, and inconsistent margins. (Platt

Aff. ¶ 13.) Mr. Platt also identified a mathematical error in the 2015 Statement of Cash Flows,

where the net increase in cash was not accurately calculated, resulting in a misstatement of the

end-of-year cash balance by $95,000. (Platt Aff. ¶ 14.) Furthermore, the changes in accounts

receivable, accounts payable and accrued expenses and deferred revenue disclosed in the

Statements of Cash Flows in the 2016 financial statements do not agree with the changes in those

assets and liabilities between 2015 and 2016. (Platt Aff. ¶ 15.) The Platt Affidavit details

numerous other inconsistencies, where different documents either fail to reconcile with one

another or affirmatively contradict each other. (Platt Aff. ¶¶ 16-20.)

                                                 8
 Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 9 of 29 PageID# 9




        29.     Mr. Platt also noticed that one financial document purportedly audited by Baker

Tilly, an auditing firm, contained an outdated logo. (Platt Aff. ¶ 20.) The Baker Tilly logo that

appeared on the face of the June 2019 record was one that Baker Tilly publicly announced was

being replaced in early December 2018. (Platt Aff. ¶ 20.) In Mr. Platt’s professional opinion,

“these types of issues are not present in financial statements that have been subjected to a full

audit.” (Platt Aff. ¶ 23.)

        C.      Giga’s And Giga Holdings’ Numerous Breaches And Defaults Under the
                Loan Documents

        30.     Giga was required to deliver to Crystal certain depository account control

agreements (“DACA(s)” or “Control Agreements”) by September 30, 2019, pursuant to Section

4.15(a) of the Loan Agreement. DACAs are tri-party documents executed by a borrower, lender,

and the borrower’s bank. The essence of DACAs are to provide that upon an event of default the

bank, upon receiving notice of the same, will send, and continue to send, the borrower’s funds

contained in the subject depository account to the lender, as directed or per standing instructions

contained within the DACAs. As of the date of this Verified Complaint, Giga has failed to

provide the DACAs/Control Agreements to Crystal, despite repeated (and, in retrospect,

knowingly false) assurances by Defendant Bernardi that they would be provided.

        31.     In fact, on October 23, 2019 Crystal learned via an email from Bank of America

that, by a letter from the bank to Giga dated September 19, 2019 (the “Closure Letter”), Giga

was notified that the bank had determined to close the subject depository account (and other

accounts) and to terminate its relationship with Giga. True and accurate copies of the October 23,

2019 e-mail and the September 19, 2019 closure letter sent by Bank of America are attached as

Exhibit G. Neither Bernardi nor anyone else from Giga ever informed Crystal that Bank of

America had terminated its relationship with Giga and closed the accounts.
                                                9
Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 10 of 29 PageID# 10




       32.     After Giga provided monthly financials and a compliance certificate for the fiscal

month ending July 31, 2019, pursuant to Sections 4.2(c) and (d) of the Loan Agreement, Crystal

had several important follow-up questions about inconsistencies within the materials. Despite

some initial e-mail correspondence with Defendant Cardak about the financial statements,

Defendant Cardak has wholly failed to respond to Crystal’s last set of questions sent to him on

September 13, 2019, which identified a number of inconsistencies and errors apparent on the

face of the documents.

       33.     Giga also failed to timely provide the required compliance certificate for the fiscal

month ending August 31, 2019, pursuant to Sections 4.1(c) and (d) of the Loan Agreement.

       34.     Despite allowing Giga multiple extensions to comply with the Loan Documents,

Giga has not provided Crystal with certain insurance certificates and endorsements as required

by Sections 4.15(f) and (g) of the Loan Agreement.

       35.     While Giga never disclosed any warrants pursuant to Section 3.15 of the Loan

Agreement, Crystal was surprised to learn that, according to two separate complaints (the

“Wincup Complaints”) filed by a Todd Wincup against Giga, Giga had in fact issued warrants to

Mr. Wincup.

       36.     Giga never provided the original pledged stock representing its equity interests in

Vaultize Technologies Properties Limited (“Vaultize”) and the corresponding stock powers,

despite the fact that Giga was obligated to do so pursuant to the Guaranty Agreement within ten

days after closing on July 31, 2019.

       37.     Each of Giga’s failures identified in paragraphs 30 through 36 independently

qualifies as a default under Section 6.1 of the Loan Agreement. Each constitutes a separate

breach of the Loan Agreement because none of these defaults were disclosed to Crystal as

                                                10
Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 11 of 29 PageID# 11




expressly required by Section 4.2(a) of the Loan Agreement. Together, this pattern of conduct

qualifies as a massive breach of the Loan Agreement.

       38.     On or about October 10, 2019, Crystal sent Giga a Notice of Default letter (the

“Default Letter”). A true and accurate copy of the Default Letter is attached as Exhibit H.

       39.     On or about October 21, 2019 Crystal, in its capacity as Term Agent and pursuant

to its irrevocable appointment as attorney-in-fact and proxy for and on behalf of Giga Holdings

pursuant to various provisions of the Loan Documents, including but not limited to Section 6.3

and Section 7.1 of the Guaranty Agreement, exercised its rights to remove the prior board of

directors of Giga and elected Matthew R. Kahn as the sole director on the board of directors of

Giga. True and accurate copies of the e-mails and letter attachments Crystal sent to Giga

informing them of Crystal’s exercising its rights and taking over Giga as of October 21, 2019 are

attached as Exhibits I and J (the “Rights Correspondence”).

       40.     Under its authority, the new board of directors named John DiDonato as Chief

Restructuring Officer of Giga and Brett Anderson as Deputy Chief Restructuring Officer of

Giga. Mr. DiDonato is the Managing Director of the Huron Consulting Group, an independent

third-party forensic accounting firm (“Huron”). Mr. Anderson is a Senior Director of the Huron

Consulting Group. Since being named as the Chief Restructuring Officer and Deputy Chief

Restructuring Officer of Giga Messrs. DiDonato and Anderson, and others working with Huron,

have moved into Giga’s headquarters in Reston, Virginia, and attempted to take control of and

investigate the situation with Giga and its business.

       41.     Subsequently, under its authority, Huron duly removed Bernardi as Chief

Executive Officer, President and Secretary of Giga, and also removed Cardak as Chief Financial

Officer and Treasurer of Giga.

                                                 11
      Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 12 of 29 PageID# 12




             42.       Defendant Bernardi and Defendant Cardak were both copied on the notice

      informing Giga that Defendants Bernardi and Cardak had been terminated as officers.

             D.        Crystal’s Post-Default Investigation and Discovery of the Extent of
                       Defendants’ Fraud

             43.       After Crystal sent the Default Letter and the Rights Correspondence, Messrs.

      DiDonato and Anderson, and others working with Huron, physically went to Giga’s offices in

      Reston, Virginia in an effort to take control of Giga’s business and assess and investigate the

      extent of Giga’s assets.     The results of their investigation, which is continuing, has been

      disheartening.

             44.       Huron has located and reviewed Giga’s actual bank statements and related bank

      records which, contrary to the Financial Documents provided by Defendants, reveal that Giga

      has almost no money in the bank, in contrast to the tens of millions of dollars that Defendants

      had led Crystal to believe was on deposit as demonstrated below:

                         Purported
                         Statement
Account   Statement      Beginning      Purported           Actual Statement
Number    Date           Balance        Statement Balance   Beginning Balance Actual Statement Balance
x 4505     1/31/2019        $798,921.77        $246,214.11          $27,210.85               $175,894.90
x 4505     2/28/2019        $246,214.11        $660,751.59         $175,894.90               $118,413.34
x 4505     3/31/2019        $660,751.59        $350,547.26         $118,413.34               $169,701.26
x 4505     4/30/2019        $350,547.26        $120,464.37         $169,701.26                $43,785.14
x 4505     5/31/2019        $120,464.37        $384,287.24          $43,785.14               $775,266.38
x 4505     6/30/2019        $384,287.24        $551,776.77         $775,266.38               $565,859.22
x 7020     1/31/2019     $28,147,176.37      $29,848,542.16        $112,100.00                   $100.00
x 7020     2/28/2019     $29,848,542.16      $29,487,695.71            $100.00                   $100.00
x 7020     3/31/2019     $29,487,695.71      $31,402,223.66            $100.00                   $100.00
x 7020     4/30/2019     $31,402,223.66      $37,833,065.54            $100.00                   $100.00
x 7020     5/31/2019     $37,833,065.54      $35,986,690.60            $100.00                   $100.00
x 7020     6/30/2019     $35,986,690.60      $37,012,996.56            $100.00                   $100.00




                                                     12
Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 13 of 29 PageID# 13




       45.     In addition, Giga’s actual bank records support the conclusion that Giga has, at

most, a few hundred thousand dollars in revenue attributable to contracts, instead of the millions

of dollars that Defendants had represented to exist.

       46.     Finally, Huron has seen e-mails maintained on Giga’s company server reflecting

communications between Bernardi and Cardak which indicate that they conspired to provide

Crystal with false or doctored Financial Documents knowing that those records were false or

misleading and that Crystal would rely on such documents.

       47.     Some of the same communications also support the conclusion that Defendants

provided the false and misleading Financial Documents to Crystal with the intention to deceive

Crystal and induce it into loaning Giga $25,000,000 by relying on the Financial Documents.

       48.     In 2019, on information and belief, at the time when Bernardi was Chief

Executive Officer, President, and Secretary of Giga and Cardak was Chief Financial Officer and

Treasurer of Giga, Giga conveyed to Bernardi and Cardak non-payroll cash distributions of

$2,075,000 and $730,999, respectively, with the intention of delaying, hindering, or defrauding

existing and future creditors of Giga, including Crystal.

       49.     After the closing of the Loan, upon information and belief, at the time when

Bernardi was Chief Executive Officer, President, and Secretary of Giga, and Cardak was Chief

Financial Officer and Treasurer of Giga,       Giga made non-payroll distributions to Bernardi

totaling $600,000, and made non-payroll distributions to Cardak for $200,000. These post-

closing distributions were either made with the intention of delaying, hindering, or defrauding

existing and future creditors of Giga, including Crystal; or were made when Giga was insolvent

or had the consequence of rendering Giga insolvent.




                                                13
Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 14 of 29 PageID# 14




                                       COUNT I: FRAUD

       50.     Crystal realleges and incorporates herein by reference the allegations of numbered

paragraphs 1 through 49 of this Verified Complaint, as if set forth fully herein.

       51.     Bernardi and Cardak induced Crystal into entering into the Loan Agreement by

knowingly and intentionally making fraudulent misrepresentations regarding Giga’s assets and

financial viability. Specifically, Bernardi and Cardak made or caused to be made the false and/or

misleading statements contained in the bank records and financial statements as described in the

Platt Affidavit (Platt. Aff. ¶¶ 6-24.) and subsequently confirmed by Huron’s review of Giga’s

actual bank records, knowing that these statements were false and/or misleading.

       52.     Bernardi’s and Cardak’s false statements were material. The statements related to

Giga’s financial performance and profitability, which were critical to Crystal’s underwriting

process and decision of whether to lend to Giga.

       53.     Bernardi’s and Cardak’s false statements were made with the intention to mislead

Crystal as it made the decision of whether to loan money to Giga. Bernardi and Cardak made

these false statements knowing that Crystal would rely on them and with the intention that it do

so.

       54.     In the alternative, Bernardi and Cardak made the false statements with reckless

disregard for their truth and knowing that Crystal would rely on the false statements in making

its decision about whether or not to loan money to Giga.

       55.     These misrepresentations created liabilities separate, apart from, and collateral to

Giga’s and Giga Holding’s contractual obligations to Crystal under the Loan Agreement and

related Loan Documents.




                                                14
Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 15 of 29 PageID# 15




       56.     Crystal justifiably relied on Bernardi’s and Cardak’s false and misleading

statements and on the falsified Financial Documents when it elected to make the $25 million

Loan to Giga and had a right to rely on these false statements. Giga would not have qualified for

the loan but for the fraudulent misrepresentations made by Bernardi and Cardak to Crystal.

       57.     Bernardi’s and Cardak’s conduct was willful and malicious, in addition to

showing a conscious disregard for the rights of Crystal to make a fully-informed decision when

entering into the Loan Agreement with Giga. Their conduct is also ongoing and continuing.

       58.     Crystal is therefore entitled to compensatory damages in the amount of

$25,415,444.44, which equals the full amount of principal plus interest due through November

20, 2019. Crystal is also entitled to interest on the principal balance outstanding on the Loan

according to the Loan Agreement’s stated interest rate through the entry of judgment. Crystal is

also entitled to interest on the judgment at the rate allowed by law. Crystal is further entitled to

damages for all other fees, costs, forensic accounting fees, and attorneys’ fees associated with the

enforcing its rights, including but not limited to, events of default, collection efforts, and

preparing and filing the pleadings in this case and prosecuting the claims herein. Additionally,

Crystal is entitled to punitive damages against Defendants in an amount to be determined at trial.

                            COUNT II: CONSTRUCTIVE FRAUD

       59.     Crystal realleges and incorporates herein by reference the allegations of numbered

paragraphs 1 through 58 of this Verified Complaint, as if set forth fully herein.

       60.     Bernardi and Cardak induced Crystal into entering into the Loan Agreement by

making misrepresentations       regarding Giga’s      financial   performance and profitability.

Specifically, Bernardi and Cardak made, or caused to be made, the false and/or misleading

statements contained in the bank records and financial statements as identified in the Platt

                                                15
Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 16 of 29 PageID# 16




Affidavit (Platt. Aff. ¶¶ 6-24.) and subsequently confirmed by Huron’s review of Giga’s actual

bank records, knowing or with reason to know that these statements were false and/or

misleading, or with reckless disregard for the truth of their assertions.

       61.     Bernardi’s and Cardak’s false statements were material. The statements directly

related to Giga’s financial performance and profitability, and were critical to Crystal’s

underwriting process and decision of whether to lend to Giga.

       62.     Even if Bernardi’s and Cardak’s false statements were not made with an intention

to mislead Crystal, but made innocently or negligently, the statements were, in fact, a

misrepresentation of material facts that Bernardi and Cardak intended Crystal to rely upon when

making its decision of whether to loan money to Giga.                       Bernardi’s and Cardak’s

misrepresentations regarding the financial condition and historical financial performance and

results of Giga were with respect to matters and facts particularly within their control, and as to

which they knew, or reasonably should have known, that Crystal would rely.

       63.     Crystal justifiably relied on Bernardi’s and Cardak’s false and misleading

statements and on the falsified Financial Documents when it elected to make the $25 million

Loan to Giga. Giga would not have qualified as eligible for the loan but for the fraudulent

misrepresentations made by Bernardi, and Cardak to Crystal.

       64.     Bernardi’s and Cardak’s conduct, misrepresenting Giga’s financial performance

and profitability, showed a conscious disregard for the rights of Crystal to make a fully-informed

decision when entering into the Loan Agreement with Giga. Their conduct is also ongoing and

continuing.

       65.     Crystal is therefore entitled to compensatory damages in the amount of

$25,415,444.44, which equals the full amount of principal plus interest due through November

                                                 16
Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 17 of 29 PageID# 17




20, 2019. Crystal is also entitled to interest on the principal balance outstanding on the Loan

according to the Loan Agreement’s stated interest rate through the entry of judgment. Crystal is

also entitled to interest on the judgment at the rate allowed by law. Crystal is further entitled to

damages for all other fees, costs, forensic accounting fees, and attorneys’ fees associated with the

Loan Agreement, including but not limited to, events of default, collection efforts, and preparing

and filing the pleadings in this case and prosecuting the claims herein.

                    COUNT III: COMMON LAW CIVIL CONSPIRACY

       66.     Crystal realleges and incorporates herein by reference the allegations of numbered

paragraphs 1 through 65 of this Verified Complaint, as if set forth fully herein.

       67.     Bernardi and Cardak conspired to defraud Crystal by providing Crystal with false

and/or misleading financial information about Giga, including the Financial Documents, all as

part of their combination and/or agreement to induce Crystal into making a loan to Giga that it

would not have made had it known the truth about Giga’s finances.

       68.     Bernardi’s and Cardak’s conduct was either unlawful or, if lawful, was for the

purpose of accomplishing the unlawful result of defrauding Crystal by inducing it to make a loan

to Giga based on the false and/or misleading financial information that Bernardi and Cardak

provided.

       69.     Bernardi’s and Cardak’s conduct was malicious as their concerted effort was

made without lawful justification and with the intent to injure Crystal’s business through Giga

obtaining a loan from Crystal that Giga would not have qualified as eligible for absent Bernardi’s

and Cardak’s efforts.




                                                17
Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 18 of 29 PageID# 18




       70.     Bernardi’s and Cardak’s concerted effort to falsify Giga’s financial statements

and bank records and misrepresent the true numbers of Giga’s customer-base and liquid assets

violated Crystal’s legally protected interest to not be defrauded in its business dealings.

       71.     Because of the concerted effort by Bernardi and Cardak, Crystal made the $25

million Loan to Giga. Defendants’ conspiracy has damaged Crystal because Giga would not have

qualified for the loan but for Defendants’ fraudulent misrepresentations to Crystal, and because

Giga has defaulted in its performance of the Loan and is unable to repay the Loan.

       72.     Crystal is therefore entitled to compensatory damages in the amount of

$25,415,444.44, which equals the full amount of principal plus interest due through November

20, 2019. Crystal is also entitled to interest on the principal balance outstanding on the Loan

according to the Loan Agreement’s stated interest rate through the entry of judgment. Crystal is

also entitled to interest on the judgment at the rate allowed by law. Crystal is further entitled to

damages for all other fees, costs, forensic accounting fees, and attorneys’ fees associated with the

Loan Agreement, including but not limited to, events of default, collection efforts, and preparing

and filing the pleadings in this case and prosecuting the claims herein. Additionally, Crystal is

entitled to punitive damages against Defendants in an amount to be determined at trial.

                    COUNT IV: BUSINESS CONSPIRACY UNDER
             THE VIRGINIA CONSPIRACY ACT, VA. CODE § 18.2-499, et seq.

       73.     Crystal realleges and incorporates herein by reference the allegations of numbered

paragraphs 1 through 72 of this Verified Complaint, as if set forth fully herein.

       74.     Bernardi and Cardak conspired to willfully and maliciously injure Crystal in its

trade or business by providing Crystal with false and/or misleading financial information about

Giga, including the Financial Documents, all as part of their combination and/or agreement to


                                                 18
Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 19 of 29 PageID# 19




induce Crystal into making a loan to Giga that it would not have made had it known the truth

about Giga’s finances.

       75.     Bernardi’s and Cardak’s conduct was malicious as their concerted effort was

made without lawful justification and with the intent to injure Crystal’s business through Giga

obtaining a loan from Crystal that Giga would not have qualified as eligible for absent Bernardi’s

and Cardak’s efforts.

       76.     Bernardi’s and Cardak’s concerted effort to falsify Giga’s financial statements

and bank records and misrepresent the true numbers of Giga’s customer-base and liquid assets

violated Crystal’s legally protected interest to not be defrauded in its business dealings.

       77.     Because of the concerted effort by Bernardi and Cardak, Crystal made the $25

million Loan to Giga. This Loan damaged Crystal because Giga would not have qualified for the

loan but for Defendants’ fraudulent misrepresentations to Crystal, and because Giga has

defaulted in its performance of the Loan and is unable to repay the Loan.

       78.     Crystal is therefore entitled to compensatory damages in the amount of

$25,415,444.44, which equals the full amount of principal plus interest due through November

20, 2019. Crystal is also entitled to interest on the principal balance outstanding on the Loan

according to the Loan Agreement’s stated interest rate through the entry of judgment. Crystal is

also entitled to interest on the judgment at the rate allowed by law. Crystal is further entitled to

damages for all other fees, costs, forensic accounting fees, and attorneys’ fees associated with the

Loan Agreement, including but not limited to, events of default, collection efforts, and preparing

and filing the pleadings in this case and prosecuting the claims herein. Additionally, Crystal is

entitled to treble damages against Defendants in an amount not less than $76,246,333.32, which




                                                 19
Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 20 of 29 PageID# 20




equals three-fold the damages sustained by Crystal, and punitive damages against Defendants in

an amount to be determined at trial.

          COUNT V: FRAUDULENT TRANSFER UNDER VA. CODE § 55.1-400
                           (Plaintiff v. Bernardi)

       79.     Crystal realleges and incorporates herein by reference the allegations of numbered

paragraphs 1 through 78 of this Verified Complaint, as if set forth fully herein.

       80.     Prior to and after the closing of the Loan, at the time when Bernardi was Chief

Executive Officer, President, and Secretary of Giga; and Cardak was Chief Financial Officer and

Treasurer of Giga, Giga made one or more transfers to Bernardi with the intent to delay, hinder,

or defraud existing and future creditors of Giga, including Crystal.

       81.     On information and belief, the amounts of such transfers were at least $2,075,000.

       82.     Crystal, as a creditor of Giga, is entitled to a declaratory ruling that all such

transfers made to Bernardi with the intent to delay, hinder, or defraud creditors are void.

       83.     Pursuant to Va. Code § 55.1-402, Crystal is entitled to a money judgment against

Bernardi in the amount of such fraudulent conveyances, and is also entitled to a lien against

Bernardi and his assets to the extent of such fraudulent conveyances, effective from the date of

filing of this Verified Complaint.

         COUNT VI: FRAUDULENT TRANSFER UNDER VA. CODE § 55.1-400
                           (Plaintiff v. Cardak)

       84.     Crystal realleges and incorporates herein by reference the allegations of numbered

paragraphs 1 through 83 of this Verified Complaint, as if set forth fully herein.

       85.     Prior to and after the closing of the Loan, at the time when Bernardi was Chief

Executive Officer, President, and Secretary of Giga, and Cardak was Chief Financial Officer and




                                                20
Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 21 of 29 PageID# 21




Treasurer of Giga, Giga made one or more transfers to Cardak with the intent to delay, hinder, or

defraud existing and future creditors of Giga, including Crystal.

        86.    On information and belief, the amounts of such transfers were at least $730,999.

        87.    Crystal, as a creditor of Giga, is entitled to a declaratory ruling that all such

transfers made to Cardak with the intent to delay, hinder, or defraud creditors are void.

        88.    Pursuant to Va. Code § 55.1-402, Crystal is entitled to a money judgment against

Cardak in the amount of such fraudulent conveyances, and is also entitled to a lien against

Cardak and his assets to the extent of such fraudulent conveyances, effective from the date of

filing of this Verified Complaint.

  COUNT VII: VOIDABLE VOLUNTARY TRANSFER UNDER VA. CODE § 55.1-401
                         (Plaintiff v. Bernardi)

        89.    Crystal realleges and incorporates herein by reference the allegations of numbered

paragraphs 1 through 88 of this Verified Complaint, as if set forth fully herein.

        90.    Since the closing of the Loan, at the time when Bernardi was Chief Executive

Officer, President, and Secretary of Giga, and Cardak was Chief Financial Officer and Treasurer

of Giga, Giga made one or more transfers to Bernardi without receiving valuable consideration

in return.

        91.    On information and belief, the amount of such transfers was at least $600,000.

        92.    Such transfers were made while Giga was insolvent or had the effect of rendering

Giga insolvent.

        93.    Crystal, as a creditor of Giga, is entitled to a declaratory ruling that all transfers

made to Bernardi after closing of the Loan made by Giga without receiving valuable

consideration from Bernardi are void.


                                                21
Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 22 of 29 PageID# 22




          94.    Pursuant to Va. Code § 55.1-402, Crystal is entitled to a money judgment against

Bernardi in the amount of such fraudulent conveyances, and is also entitled to a lien against

Bernardi and his assets to the extent of such fraudulent conveyances, effective from the date of

filing of this Verified Complaint.

  COUNT VIII: VOIDABLE VOLUNTARY TRANSFER UNDER VA. CODE § 55.1-401
                          (Plaintiff v. Cardak)

          95.    Crystal realleges and incorporates herein by reference the allegations of numbered

paragraphs 1 through 94 of this Verified Complaint, as if set forth fully herein.

          96.    Since the closing of the Loan, at the time when Bernardi was Chief Executive

Officer, President, and Secretary of Giga, and Cardak was Chief Financial Officer and Treasurer

of Giga, Giga made one or more transfers to Cardak without receiving valuable consideration in

return.

          97.    On information and belief, the amount of such transfers was at least $200,000.

          98.    Such transfers were made while Giga was insolvent or had the effect of rendering

Giga insolvent.

          99.    Crystal, as a creditor of Giga, is entitled to a declaratory ruling that all transfers

made to Cardak after closing of the Loan made by Giga without receiving valuable consideration

from Cardak are void.

          100.   Pursuant to Va. Code § 55.1-402, Crystal is entitled to a money judgment against

Cardak in the amount of such fraudulent conveyances, and is also entitled to a lien against

Cardak and his assets to the extent of such fraudulent conveyances, effective from the date of

filing of this Verified Complaint.




                                                  22
Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 23 of 29 PageID# 23




COUNT IX: PRETRIAL LEVY OR SEIZURE OF ATTACHMENT UNDER VA CODE §
                                8.01-534
                         (Plaintiff v. Bernardi)

       101.    Crystal realleges and incorporates herein by reference the allegations of numbered

paragraphs 1 through 100 of this Verified Complaint, as if set forth fully herein.

       102.    As part of Huron’s investigation of Giga’s records, Huron uncovered information

indicating that Bernardi improperly funneled loan proceeds to at least one family member he

fraudulently maintained on Giga’s payroll.

       103.    It is likely that Bernardi has assigned or disposed of, or is about to assign or

dispose of his estate, or some part thereof, with intent to hinder, delay or defraud Plaintiff.

       104.    Based on this conduct and pursuant to Va. Code § 8.01-534, Crystal is entitled to

a pretrial levy or seizure of Bernardi’s assets.

COUNT X: PRETRIAL LEVY OR SEIZURE OF ATTACHMENT UNDER VA CODE §
                               8.01-534
                         (Plaintiff v. Cardak)

       105.    Crystal realleges and incorporates herein by reference the allegations of numbered

paragraphs 1 through 104 of this Verified Complaint, as if set forth fully herein.

       106.    It is common for Cardak to spend weeks, if not months, abroad. He spent the

majority of the loan origination process overseas in Turkey.

       107.    As soon as Huron communicated its intent to take control of Giga, Cardak was

removed from Giga’s corporate website. Huron has since learned that Cardak did not show up

for work again. Huron remains unaware of Cardak’s whereabouts.

       108.    At best, it is likely that Cardak removed, or is about to remove, himself out of the

Commonwealth with the intent to change his domicile. At worst, Cardak has absconded or is




                                                   23
Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 24 of 29 PageID# 24




about to abscond or has concealed or is about to conceal himself or his property to the injury of

Plaintiff.

        109.   Based on this conduct and pursuant to Va. Code § 8.01-534, Crystal is entitled to

a pretrial levy or seizure of Cardak’s assets.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, Crystal Financial LLC, respectfully requests that judgment be

entered in its favor and against the Defendants, Robert P. Bernardi and Nihat Cardak, both

jointly and severally, as follows:

        1.     With respect to all counts, that judgment be entered against Defendants, and each

               of them, as appropriate to the particular count;

        2.     As to Count I, as to Defendants, and both of them, in the amount of

               $25,415,444.44, plus interest on the principal balance outstanding on the Loan

               according to the Loan Agreement’s stated interest rate through the entry of

               judgment, and interest on the judgment at the rate allowed by law. Crystal is

               further entitled to compensatory damages for all other fees, costs, forensic

               accounting fees, and attorneys’ fees associated with the Loan Agreement,

               including but not limited to, events of default, collection efforts, and preparing

               and filing the pleadings in this case and prosecuting the claims herein, plus

               punitive damages in an amount to be determined at trial, reasonable attorneys’

               fees and other costs of collection, and court costs;

        3.     As to Count II, as to Defendants, and both of them, in the amount of

               $25,415,444.44, plus interest on the principal balance outstanding on the Loan

               according to the Loan Agreement’s stated interest rate through the entry of

                                                 24
Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 25 of 29 PageID# 25




           judgment, and interest on the judgment at the rate allowed by law. Crystal is

           further entitled to compensatory damages for all other fees, costs, forensic

           accounting fees, and attorneys’ fees associated with the Loan Agreement,

           including but not limited to, events of default, collection efforts, and preparing

           and filing the pleadings in this case and prosecuting the claims herein, reasonable

           attorneys’ fees and other costs of collection, and court costs;

      4.   As to Count III, as to Defendants, and both of them, in the amount of

           $25,415,444.44, plus interest on the principal balance outstanding on the Loan

           according to the Loan Agreement’s stated interest rate through the entry of

           judgment, and interest on the judgment at the rate allowed by law. Crystal is

           further entitled to compensatory damages for all other fees, costs, forensic

           accounting fees, and attorneys’ fees associated with the Loan Agreement,

           including but not limited to, events of default, collection efforts, and preparing

           and filing the pleadings in this case and prosecuting the claims herein, plus

           punitive damages in an amount to be determined at trial, reasonable attorneys’

           fees and other costs of collection, and court costs;

      5.   As to Count IV, as to Defendants, and both of them, in the amount of

           $25,415,444.44, plus interest on the principal balance outstanding on the Loan

           according to the Loan Agreement’s stated interest rate through the entry of

           judgment, and interest on the judgment at the rate allowed by law. Crystal is

           further entitled to treble damages in an amount not less than $76,246,333.32,

           which is three-fold the damages Crystal sustained, and punitive damages in an




                                            25
Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 26 of 29 PageID# 26




           amount to be determined at trial, plus reasonable attorneys’ fees and other costs of

           collection, and court costs;

      6.   As to Count V, as to Bernardi in an amount to be proven at trial the amount of any

           and all fraudulent transfers made by Giga or Giga Holdings to Bernardi which

           were made with the intent to delay, hinder, or defraud creditors, including Crystal,

           and interest on the judgment at the rate allowed by law. Crystal is further entitled

           to compensatory damages for all other fees, costs and attorneys’ fees associated

           with the collection efforts, and preparing and filing the pleadings in this case and

           prosecuting the claims herein, plus reasonable attorneys’ fees and other costs of

           collection, and court costs;

      7.   As to Count VI as to Cardak in an amount to be proven at trial the amount of any

           and all fraudulent transfers made by Giga or Giga Holdings to Cardak which were

           made with the intent to delay, hinder, or defraud creditors, including Crystal and

           interest on the judgment at the rate allowed by law. Crystal is further entitled to

           compensatory damages for all other fees, costs and attorneys’ fees associated with

           the collection efforts, and preparing and filing the pleadings in this case and

           prosecuting the claims herein, plus reasonable attorneys’ fees and other costs of

           collection, and court costs;

      8.   As to Count VII as to Bernardi in an amount to be proven at trial the amount of

           any and all fraudulent transfers made by Giga or Giga Holdings to Bernardi which

           were made without reasonably equivalent value to the transferor, and interest on

           the judgment at the rate allowed by law. Crystal is further entitled to

           compensatory damages for all other fees, costs and attorneys’ fees associated with

                                            26
Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 27 of 29 PageID# 27




             the collection efforts, and preparing and filing the pleadings in this case and

             prosecuting the claims herein, plus reasonable attorneys’ fees and other costs of

             collection, and court costs;

      9.     As to Count VIII as to Cardak in an amount to be proven at trial the amount of

             any and all fraudulent transfers made by Giga or Giga Holdings to Cardak which

             were made without reasonably equivalent value to the transferor, and interest on

             the judgment at the rate allowed by law. Crystal is further entitled to

             compensatory damages for all other fees, costs and attorneys’ fees associated with

             the collection efforts, and preparing and filing the pleadings in this case and

             prosecuting the claims herein, plus reasonable attorneys’ fees and other costs of

             collection, and court costs;

      10.    As to Counts IX and X a pretrial levy or seizure of all Bernardi’s and Cardak’s

             assets.

      11.    Granting Crystal such other relief as the Court deems just and proper.


Dated: November 27, 2019                        Respectfully submitted,

                                                CRYSTAL FINANCIAL LLC


                                                By: /s/ Richard E. Hagerty
                                                Richard E. Hagerty, VSB No. 47673
                                                TROUTMAN SANDERS LLP
                                                401 9th Street NW, Suite 1000
                                                Washington, DC 20004
                                                Telephone: (202) 274-1910
                                                Facsimile: (703) 448-6520
                                                richard.hagerty@troutman.com

                                                Andrew B. Buxbaum, VSB No. 46713
                                                Ryan J. Strasser, VSB No. 80979
                                                Lauren H. Geiser, VSB No. 92906
                                             27
Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 28 of 29 PageID# 28




                                       TROUTMAN SANDERS LLP
                                       1001 Haxall Point
                                       Richmond, VA 23219
                                       Telephone: (804) 697-1200
                                       Facsimile: (804) 697-1339
                                       andrew.buxbaum@troutman.com
                                       ryan.strasser@troutman.com
                                       lauren.geiser@troutman.com

                                       Counsel for Plaintiff




                                     28
Case 1:19-cv-01506-AJT-IDD Document 1 Filed 11/27/19 Page 29 of 29 PageID# 29



                                         VERIFICATION
       I declare under penalty of perjury that I have read the foregbing Verified Complaint   and

that the contents thereof are true and correet.


,,,., ulazl l4
                                                       Michael L. Pizette
                                                       Co{hief Executive Officer
                                                       Crystal Financial LLC




                                                  29
